Citation Nr: 0333977	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-09 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left knee, currently evaluated as 
20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for an eye disability resulting from 
surgery performed at a VA Medical Center in 1974.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a fractured right humerus.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a lung disorder resulting from treatment received at a VA 
Medical Center in July 1998.

6.  Entitlement to service connection for osteoporosis 
claimed as secondary to a service-connected left knee 
disability.

7.  Entitlement to an effective date earlier than November 
27, 1996, for the grant of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October to December 
1942, and from April 1943 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  In addition, VA 
promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.102 (2002).  They also include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

A review of the claims file reveals that the requirements of 
the VCAA have not been met.  Although a statement of the case 
dated in September 2001 contained the pertinent law and 
regulations, the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA has not been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  The Board notes that 
correspondence dated in November 2000 and a September 2002 
statement of the case met the requirement only with regard to 
the claim for an earlier effective date for the grant of 
TDIU; however, for reasons explained below, this issue must 
also be remanded.

In June 1999, the veteran requested a hearing at the regional 
office.  A statement from the veteran's representative dated 
in November 2001 expressed the veteran's desire to have a 
personal hearing before a local hearing officer.  In a VA 
From 9 (substantive appeal) received in November 2001, the 
veteran requested a Travel Board hearing.  The RO received a 
statement from the veteran in February 2003 in which he 
withdrew his request for a travel board hearing.  Statements 
from the veteran's representative dated in February and 
September 2003 also noted this request, however, there is no 
record of a withdrawal of a request for a personal hearing 
with a local hearing officer.  Pursuant to 38 C.F.R. 
§ 20.700(a) (2002), a hearing on appeal will be granted to a 
veteran who requests a hearing and is willing to appear in 
person.  In the absence of a withdrawal, the request for a 
hearing with a local hearing officer remains active.

The veteran underwent a VA examination of his left knee in 
January 1999.  In a November 2001 substantive appeal, he 
indicated that his left knee was worse.  In light of this 
statement, the veteran should be scheduled for a VA 
examination to determine the currently level of disability 
exhibited by his left knee.  In addition, any ongoing 
treatment records since January 1999 should be obtained on 
remand.

VA examinations are also necessary with regard to service 
connection for the veteran's claimed lung disability under 
38 U.S.C.A. § 1151 and osteoporosis as secondary to his knee 
disability.  

McClellan/Mather Air Force Base Urgent Center Clinic (UCC) 
records indicated that he was seen on June 2, 1998, with 
complaints of a one-week history of dyspnea.  He was noted to 
have chronic obstructive pulmonary disease (COPD) for which 
he received oxygen at home.  A chest x-ray indicated he was 
emphysematous and without infiltrates.  He was released later 
that day with an assessment of exacerbated COPD.  The 
following day UCC records indicate that the veteran's wife 
was informed via telephone that x-rays revealed a left lower 
lobe pneurothorax.  She was instructed to transfer the 
veteran as soon as possible.  If he experienced shortness of 
breath, then an ambulance should be called.  The wife 
reported that he had shortness of breath and that she would 
transfer him to University of California Medical Center at 
Davis (UC Davis), which was the closest facility.  Medical 
records from UC Davis indicated that he was diagnosed with 
almost complete pneurothorax.  He was discharged two days 
later.  Less than two weeks later, he underwent a left upper 
lobectomy and left bullectomy.  The September 2001 statement 
of the case (SOC) indicated that the June 2, 1998 treatment 
was rendered at the Sacramento VA outpatient clinic, although 
records reflect otherwise.  This needs to be clarified, and 
if the SOC is incorrect, the veteran should be informed and 
asked to state the particulars of his claim alleging improper 
treatment of his lung condition by VA. 

With regard to the veteran's osteoporosis, the veteran 
alleges that steroids prescribed for his disabilities caused 
his osteoporosis, and in the alternative it is claimed that 
the service-connected residuals of shell fragment wound of 
the left knee caused the osteoporosis.  It is necessary to 
obtain an opinion to address these two contentions. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
residuals of a shell fragment wound to 
the left knee, osteoporosis, and eye, 
lung, left elbow, and low back disorders.  
Included in this request are all VA 
records, including operative reports, 
nursing notes, doctor's notes, and any 
consultation reports concerning the VA 
hosp records, including operative 
reports, nursing notes, doctor's notes, 
and any consultation reports concerning 
the VA hospitalization in June 1998 
resulting in the left lobectomy.  After 
the veteran has signed the appropriate 
releases, those records that are not 
currently associated with the claims file 
should be obtained.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extend of disability from 
residuals of a shell fragment wound of 
the left knee.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

The report must include range of motion 
studies for the left knee, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  The 
physician should identify and completely 
describe any other current 
symptomatology, including any functional 
loss of the left knee and low back due to 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should inquire as 
to whether the veteran experiences flare-
ups, and if so, to the extent possible, 
any additional functional loss or 
limitation of motion during such flare-
ups.  The examiner should comment whether 
the veteran has been prescribed steroids 
for his service connected left knee and 
if so, did these medications cause 
osteoporosis; or did the service-
connected residuals of shell fragment 
wound of the left knee cause the 
osteoporosis.  The physician should 
provide a complete explanation for any 
opinion rendered.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  The RO should also arrange for the 
veteran's claims folder to be reviewed by 
a physician experienced in pulmonary 
disorders at a facility other than the 
Mather VA Medical Center in Sacramento, 
California.  Based on the medical 
findings and a review of the claims 
folder, the physician is asked to offer 
an opinion as to the etiology of the 
veteran's June 1998 left lung lobectomy 
and address whether it was the natural 
progression of the veteran's lung disease 
or if the veteran has any additional lung 
disability as a result of any VA medical 
treatment in the one month period 
preceding the lobectomy.  If the 
physician should determine that the 
lobectomy was necessary due to VA 
treatment or that there is additional 
disability as a result of such treatment, 
an opinion is requested regarding whether 
the lobectomy was reasonably foreseeable.  
Should the physician determine that the 
lobectomy was not reasonably foreseeable, 
an opinion should be offered as to 
whether the lobectomy or additional 
disability was the result of 
carelessness, negligence, lack of proper 
skill, error of judgment or a similar 
instance of fault on the part of VA in 
its medical treatment.  If the physician 
is unable to provide the requested 
opinions, the report should so state.  If 
the physician believes that examination 
of the veteran is necessary in 
conjunction with a review of the medical 
records, then the veteran should be 
scheduled for an appointment.  Adequate 
reasons and bases to support the 
conclusions reached should be stated in 
the opinion. 

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159). 

6.  The RO should schedule the veteran 
for a personal hearing at the RO before a 
hearing officer.  He should be notified 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2002).

7.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




